internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-108584-00 date date re legend family_trust mother decedent child child child family_trust grandchild grandchild child family_trust corporation individual individual state local court dear this is in response to your letter of date and prior correspondence in which you requested a ruling concerning the generation-skipping_transfer_tax consequences of a proposed division of two trusts decedent was granted a testamentary limited power to appoint the assets of family_trust that was established under the will of her mother mother in decedent executed a will in and amended the will by a codicil executed in and a codicil executed in decedent died in a resident of state decedent was survived by child and child in item iv of her will decedent exercised the limited_power_of_appointment by appointing the property in family_trust for the benefit plr-108584-00 of the issue of her children under item iv the trustees are to divide the property into as many shares separate trusts as there are children of decedent who survive her item iv paragraph a provides that the income from each of the separate trusts shall be divided annually into as many shares as there are living children of the child with respect to whom the trust was established decedent’s grandchildren the trustees may use for a grandchild's benefit so much of the grandchild's portion of the income as the trustees deem to be required in addition to other income available to the grandchild from all other sources known to the trustees for the grandchild’s benefit and retain and reinvest for the benefit of the grandchild any excess income until the grandchild reaches age twenty-one item iv paragraph b provides that the income from any trust created for the benefit of the issue of any child of decedent who has no children at decedent’s death is to be accumulated and added to corpus until the time that the child has a child or children if a child of decedent should have no children within ten years following decedent’s death or if the child has a child grandchild of decedent but the grandchild dies without leaving a sibling surviving and the child thereafter has no child within ten years the trustee shall pay over to the child any accumulated income from the separate trust and thereafter the trustees shall pay to the child the annual income until the time as the child has a child item iv paragraph c provides that as each of decedent’s grandchildren attains the age of twenty-one years the trustees shall pay over to the grandchild his or her entire share of net_income from the trust under item iv paragraph d any grandchild who has at the time of the death of his or her parent who is decedent’s child attained age the trustee is to distribute upon the death of the parent of the grandchild one-third of the grandchild’s share if the grandchild has attained age two-thirds of the grandchild’s share and if the grandchild has attained age all of such grandchild’s share if a grandchild has not attained the stated ages prior to his or her parent’s death his or her share is to be distributed by the trustee to the grandchild after the death of decedent’s child who is the parent of the grandchild one-third upon the attainment by such grandchild of age an additional third upon the attainment by such grandchild of age and the final third upon the attainment by such grandchild of age item iv paragraph f provides that notwithstanding any contrary provision in item iv including but not limited to paragraph d but subject_to item iv paragraph g and h the trustees of the trust in which grandchild becomes vested shall have complete and absolute discretion either to give to or expend on grandchild 2’s behalf all or any part of the income whether current or accumulated or all or any part of principal to which he may from time to time be entitled or to retain the income or principal or both for future distribution to grandchild as the trustees deem to be in plr-108584-00 grandchild 2’s best interest however the power to accumulate income or principle shall in no event be construed as permitting the continuation of the trust beyond the expiration of twenty-one years after the death of the last of decedent’s children living at the time of mother’s death item iv paragraph g provides that all distributions of corpus or principal and of income shall be made at the times and upon the occurrence of events specified above or twenty-one years after the death of the last of decedent’s children living at the time of mother's death whichever occurs earlier there shall not be a postponement or suspension of the vesting absolute ownership or power of alienation of any interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of twenty-one years in the event any limitation or provision in item iv violates any rule_against_perpetuities or any other restriction or limitation of law existing in state at the time of decedent’s death then such provision or limitation shall be effective only so long as permitted by the rule_against_perpetuities or any other restriction or limitation of law existing in state at decedent’s death item iv paragraph h provides that notwithstanding other provisions of trust each of decedent’s grandchildren who survives her is absolutely vested in their share of the corpus if any grandchild shall predecease his or her parent the grandchild's share of corpus and accrued income shall be payable to the grandchild’s estate decedent was survived by two children child and child who are currently living under the terms of item iv of decedent’s will family_trust was divided into two equal shares one such share was placed in trust for the benefit of the issue of child child family_trust and the other such share was placed in trust for the benefit of the issue of child child family_trust child has two living children grandchild and grandchild and they are the primary beneficiaries of the child family_trust the trustees have represented that all distributions from the child family_trust have been made equally to grandchild and grandchild the primary beneficiaries of the child family_trust have conflicting views on the appropriate investment strategies that should be followed by the trustees of their respective trusts accordingly the trustees petitioned local court requesting that the child family_trust be divided into two equal trusts one trust each for the benefit of grandchild and grandchild on date the local court approved the division subject_to a favorable ruling from the internal_revenue_service to the effect that the trusts will remain exempt from the generation skipping transfer_tax under the court order the terms of each successor trust remain exactly the same as the child family_trust provisions each new trust will be funded by a pro_rata division of each asset held in the child family plr-108584-00 trust to properly provide for the possibility of after-born children the court order requires that each successor trust in coordination with the appropriate other existing successor trusts participate in the establishment of a new trust for each grandchild who is born after the division after-born child and who is determined to have rights in the child family_trust the funding of any such new trust will be pro-rata from the pre- existing successor trusts and the terms of any new trust will be identical to those of the successor trust in plr the internal_revenue_service ruled that decedent’s testamentary exercise of her limited_power_of_appointment granted under trust would be the exercise of a limited power created under a_trust that was irrevocable on date furthermore the testamentary exercise by decedent of the limited_power_of_appointment would not be treated as a post-date addition to the trust corpus and future transfers from the child family_trust would not be subject_to the generation-skipping_transfer_tax corporation individual and individual are the trustees of child family_trust the trustees have represented that there have been no additions to the family_trust or the child family_trust after date the trustees have requested a ruling that the successor trusts created under the division and any new successor trusts will remain exempt from the application of the generation-skipping_transfer_tax by reason of the effective date rules provided in b of the tax_reform_act_of_1986 sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax gstt shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in this case mother established family_trust in her will in and provided decedent with a testamentary limited_power_of_appointment to appoint the property in the family_trust decedent died in and exercised the limited_power_of_appointment by appointing the assets held in family_trust to the child family_trust plr-108584-00 and the child family_trust grandchild and grandchild are the primary beneficiaries of the child family_trust local court has executed an order subject_to a favorable letter_ruling from the service dividing the child family_trust into two trusts under the order the provisions of each of the trusts will remain exactly the same as before the division in addition to properly provide for the possibility of after-born children the order requires that each successor trust in coordination with the appropriate other existing successor trusts participate in the establishment of a new trust for each grandchild who is born after the proposed division after-born child and who is determined to have rights in the child family_trust it has been represented that no additions have been made to family_trust or the child family_trust after date after the division of the child family_trust the interests of the beneficiaries will remain the same and the timing of the termination of the resulting trusts will remain the same accordingly the proposed division of the child family_trust will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the original trusts based on the information submitted and representations made we conclude that the successor trusts created for each grandchild and any successor trusts created pursuant to the order of the local court will remain exempt from the application of the generation-skipping_transfer_tax by reason of the effective date rules provided in b of the tax_reform_act_of_1986 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and another authorized representative sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
